DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1, 9 and 17 are independent. This application is a continuation of application 16/717,688 issued 07/06/2021 as patent 11,057,741.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same features as those found in the patent.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 10 recite transmitting sensor data according to a first (or second) set of parameters. What does transmitting data according to a set of parameters involve?  Please indicate where in the specification that is described.

List of cited references
US-2005/0068169 A1
Copley et al. 
03-2005
US-8,086,250 B2
Janetis et al.
12-2011
US-6,774,797 B2
Freathy et al.
08-2004
US-2004/0174264 A1
Reisman et al.
09-2004


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 14, 17 and 18 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Copley (2005/0068169).

Regarding claim 1, Copley discloses –A computer-implemented (monitored portable device 134 (116).) method, comprising receiving a request for sensor data obtainable from a user computing device (PID 132), wherein the request for sensor data is received from a requesting computing device  different than the user computing device (monitoring system 108), requesting the sensor data from the user computing device, receiving the sensor data from the user computing device and transmitting the sensor data to the requesting computing device responsive to receiving the sensor data from the user computing device. (The monitoring system 108 sends a request for status message so as to command the tracking device 102 to acquire its location coordinates and the latest status of the PID 132) [0064-0066, 0121] and Figs. 1, 2, 6 & 7.

Regarding claim 2, Copley discloses transmitting a reconfiguration message, wherein, when received by the user computing device and wherein, when the user computing device transmits the sensor data according to a first set of parameters, the reconfiguration message causes the user computing device to begin transmitting the sensor data according to a second set of parameters. (The monitoring system sends a command over provider network to the monitored portable device so as to remove the "home" operational mode and/or increase the message update rate from device.) [0064, 0074-0075]

Regarding claim 3, Copley discloses transmitting a reconfiguration message, wherein, when received by the user computing device and wherein, when the user computing device transmits the sensor data at a first rate, the reconfiguration message causes the user computing device to begin transmitting the sensor data at a second rate different than the first rate. (The monitoring system sends a command over provider network to the monitored portable device so as to remove the "home" operational mode and/or increase the message update rate from device.) [0074-0075]

Regarding claim 4, Copley discloses the sensor data and the includes biometric data. (a thermal sensor for sensing body temperature) [0066]

Regarding claim 6, Copley discloses the sensor data includes movement data. (motion sensor 223 in a further embodiment is incorporated into the PID) [0066, 0116]

Regarding claim 7, Copley discloses the sensor data includes location data. (location tracking system 131 is used to monitor the location of the tracking device and relay the location information to the monitoring system 108) [0063]

8. The computer-implemented method of claim 1 further comprising: receiving a request for historical sensor data previously obtained from the user computing device, wherein the request for historical sensor data is received from the requesting computing device; and transmitting the historical sensor data to the requesting computing device. (status handler thread receives GPS and PID status information and creates a status message, which is stored in memory 220. This status message is usually sent to the monitoring system) [008]

Regarding claim 9, the analysis used for claim 1 applies as the claims contain similar features. Also, see [0064, 0096, 0121] and Figs. 1, 2 & 6-9.
Regarding claim 10, the analysis used for claim 2 applies.
Regarding claim 11, the analysis used for claim 3 applies.
Regarding claim 12, the analysis used for claim 4 applies.
Regarding claim 14, the analysis used for claim 6 applies.
Regarding claim 15, the analysis used for claim 7 applies.
Regarding claim 16, the analysis used for claim 4 applies.
Regarding claim 17, the analysis used for claim 9 applies as the claims contain similar features. 
Regarding claim 18, the analysis used for claim 4 applies.
Regarding claim 20, the analysis used for claims 6 and/or 7 applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Copley (2005/0068169) in view of Freathy (6,774,797).

Regarding claim 5, Copley teaches collecting various sensor data such as temperature, acceleration, location, etc. Copley doesn’t expressly disclose that the sensor data includes environmental data.
In an analogous art, Freathy teaches a tracking/monitoring system where sensor data is collected where the sensor is configured to capture measurement data corresponding to a value of an environmental parameter. [0027, 0064, 0088]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used available sensors for measuring the surrounding environment for better resolution of the current state of the tracking device. . Copely with Freathy would have provided further alternatives to relevant data.  The modification of Copley to include Freathy would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
Regarding claim 13, the analysis used for claim 5 applies.
Regarding claim 19, the analysis used for claim 5 applies.


Claims 8 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Copley (2005/0068169)
Regarding claim 16, Copely teaches and/or suggests establishing communication with a device; receiving an input command from a user, the input command corresponding to a function of the device; and transmitting a control signal corresponding to the input command, wherein, when received by the device, the control signal causes the device to perform the functionality. [0079, 0092-0094], Table 1 and Figs. 1, 5 & 11.
While Copely doesn’t explicitly discuss the particular claim language, one pf ordinary skill in the art before the effective filing date of the claimed invention would have understood at least the cited portions noted above as the system having the steps of a person, technician remotely accessing the tracking and PID components which would most likely involve using key presses and communication(s) to perform various functions on the remote devices. 

Regarding claim 8, Copely suggests receiving a request for historical sensor data previously obtained from the user computing device, wherein the request for historical sensor data is received from the requesting computing device; and transmitting the historical sensor data to the requesting computing device. (status handler thread receives GPS and PID status information and creates a status message, which is stored in memory 220. This status message is usually sent to the monitoring system. The information stored in memory 124 can include the name of the monitored person, description, criminal record, home address, telephone number, place of work, work schedule, permitted locations of travel, restraining order information, time limits between messages information, last known location, identifier for the portable device 134, historical travel information) [0064, 0072, 0112] An obvious variant of the stored/historical  information
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-5,731,757 A
Layson, Jr.
03-1998
US-2007/0229350 A1
Scalisi et al.
10-2007
US-2012/0206296 A1
Wan, Lawrence A.
08-2012
US-6,952,574 B2
Tealdi et al. 
10-2005
US-2007/0072620 A1
Levitan
03-2007


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643